Citation Nr: 9933162	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  99-14 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to restoration of a special monthly pension by 
reason of being housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to August 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In his July 1999 VA Form 9, the veteran appeared to raise 
another claim of entitlement to special monthly pension on 
the basis of need of regular aid and attendance.  This issue 
is not ripe for appellate review.  It is referred to the RO 
for appropriate action. 


FINDINGS OF FACT

1.  The RO has secured all of the relevant evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran has been found to be permanently and totally 
disabled for pension purposes due to multiple disabilities.  

3.  None of the veteran's disabilities is ratable as 
permanent and total, although he has heart disease with 
hypertension, rated as 60 percent disabling, and multiple 
other diabilties that are assigned lesser ratings.  He was 
assigned a 100 percent rating as provided under Diagnostic 
Code 5055 for a total right knee replacement and there is 
evidence that he has since undergone a left total knee 
arthroplasty.  

4.  The 100 percent rating assigned for total knee 
replacement under Code 5055 is not a permanent disability 
rating.  

5.  In a June 1998 rating decision, special monthly pension 
by reason of being housebound was granted, effective from 
March 31, 1998, to April 30, 1999.

6.  The veteran does not have a single disability that is 
permanently rated or ratable as 100 percent disabling.


CONCLUSION OF LAW

The requirements for special monthly pension by reason of 
being housebound have not been met; restoration of special 
monthly pension by reason of being housebound is not 
warranted.  38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.3, 3.351, 4.71a, 4.75, 4.84a, 4.85, 
4.86, 4.87, 4.97, 4.104, 4.114, 4.115a, 4.115b, 4.116, 4.117, 
4.118, 4.124a, 4.150 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.

Factual Background

From March 9, 1998, to March 13, 1998, the veteran was 
hospitalized at a VA medical center for a total right knee 
replacement.  Physical examination on admission revealed that 
the head, eyes, ears, nose, and throat were normocephalic and 
atraumatic.  The neck was supple.  The heart had a regular 
rate and rhythm with no murmurs, rubs, or gallops.  The 
abdomen was soft, nontender, and nondistented; there were 
positive bowel sounds.  The rectal exam was guaiac negative.  
The back had no costovertebral angle tenderness.  The 
dorsalis pedis pulse was strong and bilateral.  The veteran 
was neurologically intact.  He successfully underwent a right 
total knee arthroplasty.  

From March 17, 1998, to April 1, 1998, the veteran was 
hospitalized at a VA medical center for complications from 
his surgery.  On admission, he had decreasing hemoglobin.  
Chest X-rays did not reveal pneumonia, and the urinalysis and 
blood cultures were negative.  The veteran was transferred to 
the rehabilitation service for his right knee.  However, he 
was found to be too anemic to participate in therapy due to 
extreme fatigue.  Therefore, he was intravenously given two 
units of packed red blood cells, and he improved.  The 
veteran was in stable condition on discharge. 

From April 18, 1998, to April 22, 1998, the veteran was 
hospitalized at a VA medical center for complaints of 
substernal chest pain.  He reported that he had a pressure-
like sensation in his chest, which awoke him from sleep and 
was associated with diaphoresis and radiation down his left 
arm.  He denied any shortness of breath, nausea, vomiting, or 
palpations with the episode.  He rated the chest pain as an 
eight on a scale of one to ten.  This was his first episode 
of chest pain.  He had no cardiac history.  He reported that 
he had no symptoms of orthopnea, paroxysmal nocturnal 
dyspnea, or lower extremity edema.  

The physical examination on admission revealed that the heart 
had a regular rate and rhythm with no murmur.  Chest X-rays 
revealed a mild increase in pulmonary vascular markings.  An 
electrocardiogram (EKG) revealed a normal sinus rhythm with a 
normal axis, poor R wave progression and no sinus tachycardia 
changes.  The veteran underwent an echocardiogram, which 
revealed that he had a normal ejection fraction and normal 
wall motion, except for inferior hypokinesis.  Persantine 
thallium testing revealed either mild ischemia in the apex 
and septal area or scarring.  In light of the correlation 
between the Persantine thallium findings and the abnormality 
on the echocardiogram, it was felt the veteran's 
cardiovascular disorder was not significant enough to warrant 
an invasive cardiac catheterization.  Instead, the veteran 
could try medical therapy since it was his first episode of 
chest pain.  The diagnoses on discharge were the following: 
coronary artery disease, medical management; history of 
prostate cancer; hypertension; and degenerative joint 
disease.  

The veteran was afforded a VA general medical examination in 
May 1998.  He indicated that he had had a radical 
prostatectomy for stage C prostate cancer and that he had 
been on injections of Lupron every three months and oral 
megestrol ever since the surgery.  He said that he had had a 
left inguinal hernia surgery in 1993 and a total right knee 
replacement in 1998.  The veteran reported that coronary 
artery disease was diagnosed in April 1998 and that it was 
stable and required only medical management.  He also noted 
that he had received a blood transfusion in April because of 
low hemoglobin and hematocrit.  The veteran said that he had 
had deafness in the left ear since he was a child and that he 
wore a hearing aid in the right ear.  He also indicated that 
several actinic keratoses on his hands had been removed.  The 
veteran denied ever having malaria, tuberculosis, diabetes, a 
stroke, seizures, hepatitis, stomach ulcers, kidney disease, 
or broken bones.

The physical examination revealed that the veteran was 5 
feet, 8 inches tall and that he weighed 140 pounds.  His 
blood pressure was 122/60, his pulse was 62, and his 
respiratory rate was 12.  The veteran had a hearing aid in 
his right ear and usually used a walker.  He had a 
considerable amount of difficulty getting up, but he was able 
to get up by himself and ambulate slowly by himself.  He was 
hard of hearing, even with a hearing aid.  He wore glasses.  
The left tympanic membrane was occluded with wax, and the 
right tympanic membrane was not visualized.  With regard to 
the neck, there was no thyromegaly or carotid bruits.  As to 
the lungs, the veteran had rhonchi bilaterally, with the left 
side being more severe; there were no rales or wheezes.  The 
heart had a regular rhythm without murmurs, gallops, clicks, 
or rubs.  The abdomen was soft with no organomegaly.  There 
was a long, right lower quadrant scar from above the 
umbilicus to the right lower quadrant.  The veteran had 
multiple actinic keratoses on both hands and had dry skin 
generally all over.  There was no peripheral edema, cyanosis, 
or clubbing.  He also had gynecomastia.

The assessment was the following: Deafness; knee problems; 
cancer of the prostate, stage c, status post radical 
retropubic prostatectomy, on chronic suppressive therapy 
consisting of Lupron injections and Megace; hypertension, 
controlled; coronary artery disease, stable; and chronic 
anemia.  It was noted that the veteran lived with his spouse 
and that he could drive.  It was also noted that he was able 
to feed, dress, bathe, shave, take care of his teeth and 
mouth, defecate, and urinate without assistance.  The 
examiner opined that the veteran was unable to work and that 
he was quite frail and chronically ill.

The veteran also underwent an orthopedic examination in May 
1998.  He reported that he was currently doing better after 
his right knee replacement and that the pain in that knee was 
gone.  He had some pain in the left knee.  Physical 
examination revealed that the range of motion in the right 
knee was flexion to 95 degrees and extension to zero degrees.  
The implant was stable.  There was a well-healed scar that 
was approximately 22 centimeters (cm) in length down the 
midline portion along with a well-healed medical scar that 
was 4 cm in length.  X-rays revealed that the implant was in 
a good position.  Left knee range of motion was flexion to 
110 degrees and extension to zero degrees.  He had 
crepitation of the patellofemoral joint, some medial joint 
line tenderness, and 10 degrees of varus deformity in the 
left knee.  The impressions were (1) status post total knee 
arthroplasty of the right knee, doing well; and (2) 
moderately severe degenerative joint disease of the left knee 
with planned surgery in the future.

The veteran underwent serum testing in May 1998.  His urea 
nitrogen was 20 milligrams/deciliter; the reference range was 
10 to 20 milligrams/deciliter.  Creatinine was 1.2 
milligrams/deciliter; the reference range was .7 to 1.4 
milligrams/deciliter.  In June 1998, a blood test revealed 
that the veteran's hemoglobin was 12.7 grams/deciliter or 
12.7 grams/100 milliliters; the reference range was 14 to 18 
grams/deciliter.

June 1998 VA audiometry revealed the following puretone 
thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
45 
50 
75 
85
LEFT
110 
110 
110 
110 

The average puretone threshold at those frequencies was 64 
decibels in the right ear and 110 decibels in the left.  
Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and zero percent in the left ear.  

The veteran also underwent a VA ear disease examination in 
June 1998.  He indicated that he had had two vertigo-like 
episodes.  Examination revealed that the veteran's right 
external auditory canal and tympanic membrane were clear and 
intact.  The left external auditory canal was full of 
cerumen, which was removed.  He also had a well-healed 
mastoid bowl and radical mastoid cavity.  Neurological 
examination revealed that the cranial nerve VII had left-
sided grade II weakness, but with good eye closure.  The 
impression from the examiner was that the veteran had a right 
sensorineural hearing loss for which he used a hearing aid 
with good results.  The examiner also noted that the veteran 
had a left radical mastoid cavity and that he should be 
followed periodically for cerumen removal.  

In a June 1998 rating decision, the veteran was found to be 
permanently and totally disabled for pension purposes.  Also, 
special monthly pension by reason of being housebound was 
granted, effective from March 31, 1998, to April 30, 1999.  
The basis of the grant of the special monthly pension was 
that the veteran had a 100 percent disability rating under 
Diagnostic Code 5055 for the residuals of right knee total 
arthroplasty for that period of time along with a 60 percent 
evaluation for his coronary artery disease and hypertension 
under Diagnostic Code 7005.  The other disabilities were 
rated under various diagnostic codes: degenerative joint 
disease of the left knee, 20 percent disabling under 
Diagnostic Codes 5003 and 5257; bilateral hearing loss, 10 
percent disabling under Diagnostic Code 6101; multiple 
actinic keratosis of the hands, 10 percent disabling under 
Diagnostic Code 7806; chronic anemia, 10 percent disabling 
under Diagnostic Code 7700; tympanic membrane perforation, 
status post left radical mastoid cavity, noncompensably 
disabling under Diagnostic Code 7338; adenocarcinoma of the 
prostate, status post radical retropubic prostatectomy, 
noncompensably disabling under Diagnostic Code 7528; and 
scar, status post appendectomy, noncompensably disabling 
under Diagnostic Code 7805.  

VA medical records reveal that in January 1999 the veteran's 
blood pressure was 180/94, and his pulse was 74.  His 
respiratory rate was 20.  There were coarse crackles at the 
bases of the lungs.  The heart had a regular rate and rhythm.  
There was no edema in the extremities.  The assessment was 
stable coronary artery disease.  It was noted that, with 
regard to his hypertension, he would have to hold off on 
using a beta-blocker because of the high likelihood of 
emphysema.  Specifically, chest x-rays were reported to 
reveal some bullae and interstitial fibrosis.  Pulmonary 
function tests were ordered.  It was noted that there was a 
history of prostate cancer and that the veteran was being 
treated by the genitourinary section.  Later that month, the 
veteran was treated for left mastoiditis.

In mid-February 1999, the veteran had hematuria, and in late 
February 1999, he was noted to have chronic drainage of the 
left ear.  In March 1999, the veteran underwent audiometric 
testing.  The assessment was severe sensorineural hearing 
loss in the right ear and no hearing in the left ear.  That 
same month, the veteran underwent a cystoscopy.  It was noted 
that the incontinence was stable and that the gross hematuria 
was resolved.  It was also noted that there was no evidence 
of hydronephrosis or stones.  The evaluation was incomplete 
because there was no upper tract imaging except for a renal 
ultrasonography, which revealed bilateral renal cysts and a 
possible left upper pole mass.  

In April 1999,when the veteran was seen at a VA medical 
center, there was no edema in the feet.  There were bilateral 
basal crackles in the lungs, which were also found during the 
last examination.  It was noted that the veteran had quit 
smoking one month ago.  The 1st and 2nd heart sounds were 
normal.  There were no active diseases in the left ear.  The 
assessment was reasonably controlled hypertension and stable 
coronary artery disease.  Later that month, the veteran was 
treated for dermatitis under both eyes; examination during 
that treatment revealed that the lungs were clear to 
auscultation.  In late April 1999, the veteran received 
follow-up treatment with regard to his genitourinary 
problems.  A CT scan of the bladder was unremarkable, but the 
proximal and mid-left sections of the ureter were not 
entirely seen.  It was noted that an intravenous pyelogram 
revealed several non-enhanced masses.

In April 1999, the veteran expressed disagreement with the 
termination of special monthly pension benefits by reason of 
being housebound.

VA medical records indicate that the veteran was hospitalized 
in May 1999 and underwent a total left knee arthroplasty.  
The physical examination after the surgery revealed that the 
heart had a regular rate and rhythm with normal 1st and 2nd 
heart sounds.  The lungs were clear and abdomen was benign.  
No edema was present in the extremities, and the pulses were 
intact.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  As indicated, separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).   If the Schedule for Rating Disabilities, codified in 
38 C.F.R. Part 4, does not include a specific condition, it 
is permissible to rate that disorder under a closely related 
disease or injury in which the functions affected and the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).  In every instance where 
the schedule does not provide a zero percent for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1999).  In evaluating the veteran's 
disabilities, the Board considers the current examination 
reports in light of the whole recorded history to ensure that 
the current rating accurately reflects the disability 
present.  38 C.F.R. § 4.2 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).

To be entitled to special monthly pension based on housebound 
status, the veteran must have (1) a single permanent 
disability rated 100 percent disabling, and (2) must have 
either (a) other disabilities independently ratable at 60 
percent or more, or (b) be substantially confined as a direct 
result of his disabilities to his dwelling and the immediate 
premises to the point which it is reasonably certain that the 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. §§ 1502, 1521 (West 
1991); 38 C.F.R. § 3.351(d) (1999).

A 100 percent rating for a knee replacement is warranted for 
one year following the implantation of the prosthesis, and a 
60 percent rating is warranted for chronic residuals after 
the first year that consist of severe painful motion or 
weakness in the affected part.  Intermediate degrees of 
residual weakness, pain, or limitation of motion are rated by 
analogy to diagnostic codes 5256, 5261, or 5262.  The minimum 
rating for residuals of a knee replacement is 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (1999).  The maximum 
rating under Diagnostic Code 5256 (ankylosis of the knee) is 
60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (1999).  
Degenerative arthritis is rated on the basis of limitation of 
motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).  The highest evaluation for limitation of 
flexion of the leg is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).  The maximum rating under 
Diagnostic Code 5261 (limitation of extension of the leg) is 
50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  
The highest evaluation for impairment of the tibia and fibula 
is 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(1999).  The maximum evaluation under Diagnostic Code 5257 
(impairment of the knee) is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).

For arteriosclerotic heart disease (coronary artery disease), 
a 60 percent disability rating is warranted when a workload 
of greater than 3 metabolic equivalents (METs), but not 
greater than 5 METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope.  A 60 percent evaluation is also 
warranted when (1) there is more than one episode of acute 
congestive heart failure in the past year, or (2) left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent is present.  A 100 percent evaluation is warranted 
when a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope.  A 100 percent rating 
is also warranted when the veteran has either (1) chronic 
congestive heart failure, or (2) left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1999).  The maximum rating for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is 60 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2 (1999).

For hypochromic microcytic and megaloblastic anemias, such as 
iron-deficiency, and for pernicious anemia, a 70 percent 
evaluation is warranted when the hemoglobin is 7 grams 
(gm)/100 milliliters (ml) or less, and there are findings 
such as dyspnea on mild exertion, cardiomegaly, tachycardia 
(100 to 200 beats per minute), or syncope (3 episodes in the 
last 6 months).  A 100 percent disability rating requires 
hemoglobin of 5 g/100 ml or less, and findings such as high 
output congestive heart failure or dyspnea at rest.  
38 C.F.R. § 4.117, Diagnostic Code 7700 (1999).

A 100 percent rating is warranted for a malignant neoplasm of 
the genitourinary system.  Following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) (1999).  If there has been no local 
recurrence or metastasis, the residuals shall be rated as a 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 
(1999).  Voiding dysfunction is rated on the basis of urine 
leakage, frequency, or obstructed voiding.  A 60 percent 
disability rating is the maximum rating.  For a renal 
dysfunction, a 80 percent disability rating requires one of 
the following: persistent edema and albuminuria with blood 
urea nitrogen (BUN) 40 to 80 mg%; creatinine 4 to 8 mg%; or 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 100 
percent evaluation is warranted for a renal dysfunction that 
requires regular dialysis.  A 100 percent disability rating 
also is warranted when more than sedentary activity is 
precluded by one of the following: persistent edema and 
albuminuria; BUN more than 80 mg%; creatinine more than 8 
mg%; or markedly decreased function of kidney or other organ 
systems, especially the cardiovascular system.  38 C.F.R. 
§ 4.115a (1999).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
demonstrated by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from a service-connected hearing 
loss, the rating schedule establishes eleven (11) auditory 
acuity levels, designated Level I for essentially normal 
acuity, through Level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87, Diagnostic Codes 6100-6110 (1999); 64 Fed. 
Reg. 25,202-10 (May 11, 1999) (effective June 10, 1999) 
(38 C.F.R. § 4.85 was amended on June 10, 1999 but with no 
substantive changes in the language with regard to hearing 
disabilities that are not considered "exceptional patterns 
of hearing impairment" under the amended 38 C.F.R. § 4.86).  

Under the amended 38 C.F.R. § 4.86, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Also, 
when the puretone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 4.86 
(1999); 64 Fed. Reg. 25,202-10 (May 11, 1999) (effective June 
10, 1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that when the 
regulations concerning entitlement to a higher rating undergo 
a substantive change during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308, 312 (1991).  Here, 38 C.F.R. § 4.85 and the 
applicable diagnostic codes have not undergone any 
substantive changes with regard to the veteran's hearing 
loss.  He is entitled to consideration under the amended 
38 C.F.R. § 4.86 for his left ear hearing loss because the 
puretone thresholds in all four relevant frequencies are 55 
decibels or more.  With regard to the right ear hearing loss, 
he is not entitled to consideration under the amended 
38 C.F.R. § 4.86 because (1) his puretone thresholds at all 
four relevant frequencies are not 55 decibels or more; and 
(2) the puretone threshold at 1000 Hertz is not 30 decibels 
or less, and the puretone threshold at 2000 Hertz is not 70 
decibels or more.  Nevertheless, any lack of notice to the 
veteran of the change in the regulations or RO consideration 
of the claims under both old and new evaluative criteria will 
not result in prejudice to the veteran because he has Level 
XI hearing in the left ear under either criteria.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The maximum evaluation for loss of vision is 100 percent.  
However, the corrected visual acuity in each eye must be 
5/200 or worse.  38 C.F.R. §§ 4.75, 4.84a (1999).

A 100 percent disability rating is warranted for pulmonary 
emphysema that is manifested by one of the following: Forced 
Expiratory Volume in one second (FEV-1) is less than 40 
percent of predicted value; the ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) is 
less than 40 percent; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 
less than 40 percent predicted; maximum exercise capacity is 
less than 15 milliliters/kilogram/minute oxygen consumption 
(with cardiac or respiratory limitation); cor pulmonale 
(right heart failure); left ventricular hypertrophy; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization); episodes of acute respiratory failure; or 
outpatient oxygen therapy.  38 C.F.R. § 4.98, Diagnostic Code 
6603 (1999).

Superficial scars that are poorly nourished and have repeated 
ulceration warrant a 10 percent disability rating.  
Superficial scars that are tender and painful on objective 
demonstration also warrant a 10 percent disability rating.  
Scars may also be rated on limitation of function of part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(1999).

Benign neoplasms of the breasts are rated according to 
impairment in function of the urinary or gynecological 
systems or the skin.  38 C.F.R. § 4.116, Diagnostic Code 7628 
(1999).

The maximum rating for eczema is 50 percent.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1999).  A 10 percent 
disability rating is warranted for chronic, suppurative 
otitis media, mastoiditis, or cholesteatoma during the 
continuance of the suppurative process or with aural polyps.  
38 C.F.R. § 4.87, Diagnostic Code 6200 (1999).  Perforation 
of the tympanic membrane warrants a zero percent evaluation, 
regardless of severity.  38 C.F.R. § 4.87, Diagnostic Code 
6211 (1999).  The maximum evaluation for residuals of an 
inguinal hernia is 60 percent.  38 C.F.R. § 4.114, Diagnostic 
Code 7338 (1999).  The maximum rating for paralysis, 
neuritis, or neuralgia of cranial nerve VII is 30 percent.  
38 C.F.R. § 4.124a, Diagnostic Codes 8207, 8307, and 8407 
(1999).  The highest evaluation for loss of all teeth is 40 
percent.  38 C.F.R. § 4.150, Diagnostic Code 9913 (1999).

Analysis

Special monthly pension by reason of being housebound was 
granted, effective from March 31, 1998, to April 30, 1999.  
The basis of the grant of the special monthly pension was 
that the veteran had a 100 percent disability rating under 
Diagnostic Code 5055 for the residuals of right total knee 
arthroplasty for that period of time along with a 60 percent 
evaluation for his coronary artery disease with hypertension 
under Diagnostic Code 7005.  To be entitled to special 
monthly pension based on housebound status, the veteran must 
have (1) a single permanent disability rated 100 percent 
disabling; and (2) must have either (a) other disabilities 
independently ratable at 60 percent or more, or (b) be 
substantially confined as a direct result of his disabilities 
to his dwelling and the immediate premises to the point which 
it is reasonably certain that the disabilities and resultant 
confinement will continue throughout his lifetime.  38 C.F.R. 
§ 3.351(d).  While the propriety of the prior grant of 
housebound benefits is not the issue before the Board, it 
must be noted that the 100 percent evaluation assigned for 
the residuals of right total knee arthroplasty under 
Diagnostic Code 5055 was only for one year; it was not a 
permanent total disability rating.  

Thus, the issue is whether the veteran is entitled to special 
monthly pension benefits on the basis of housebound status 
from May 1, 1999, to the present.  In order to warrant such a 
rating the veteran must be shown to have a single permanent 
disability rated as 100 percent disabling, along with meeting 
other criteria.  However, the major question is whether he 
meets the 100 percent requirement.  

In May 1999, the veteran underwent a left total knee 
arthroplasty.  For one year following the surgery, the left 
knee disorder would warrant a 100 percent evaluation.  
However, a 100 percent rating under this diagnostic code is a 
temporary evaluation, not a permanent rating.  Subsequent to 
the first year, at most a 60 percent rating is warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Since the 
veteran's left knee disorder could not be permanently rated 
as 100 percent disabling under Diagnostic Code 5055 or any 
other applicable code, his left knee disorder is not a 
permanent and total disability for housebound purposes.  See 
38 C.F.R. § 4.71a.  Likewise, since May 1, 1999, the right 
knee disorder is not 100 percent disabling under any 
applicable code.  See Id.  

As to the veteran's coronary artery disease and hypertension, 
a 100 percent disability rating for either disorder is not 
warranted.  The maximum rating for hypertensive vascular 
disease is 60 percent.  38 C.F.R. § 4.104, Diagnostic Code 
7101.  The veteran was found to have coronary artery disease 
when he was hospitalized in April 1998, but neither a heart 
attack (myocardial infarction) nor angina was diagnosed then 
or subsequently.  During that hospitalization, an 
echocardiogram revealed that he had a normal ejection 
fraction, and the diagnosis on discharge was coronary artery 
disease with medical management.  When the veteran was seen 
at a VA medical facility in May 1998, January 1999 and April 
1999, his coronary artery disease was noted to be stable.  

As to whether the veteran meets the schedular criteria for a 
100 percent rating for heart disease, it is noted that there 
is no findings or diagnosis of congestive heart failure.  As 
already noted the veteran's ejection fraction was normal on 
echocardiogram, thus he does not meet the requirement of an 
ejection fraction of less than 30 percent, along with left 
ventricular dysfunction.  Although cardiac evaluation in METS 
has not been reported, the Board finds that the evidence is 
sufficient to show that such is not necessary.  In that 
regard a 100 percent evaluation is warranted when a workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope.  In this case, the veteran is not 
shown to experience dyspnea, fatigue, angina, dizziness, or 
syncope due to heart disease.  Although he was noted to have 
fatigue when he was hospitalized in March 1998, it was 
appears to have been due to anemia.  No medical evidence 
links the anemia to heart disease.  There also is some 
evidence of "vertigo;" however, such was mentioned in 
conjunction with an ear assessment and there is no competent 
evidence or opinion that any vertigo is a manifestation of 
heart disease.  Thus, the evidence does not show dyspnea, 
fatigue, angina, dizziness, or syncope due to heart disease 
at any activity level, and a 100 percent rating is not 
warranted for heart disease. 

As to the veteran's anemia, his hemoglobin is not 5 gm/100 ml 
or less.  In June 1998, a blood test revealed that the 
veteran's hemoglobin was 12.7 gm/100 ml.  Therefore, a 100 
percent disability rating is warranted for anemia.  See 
38 C.F.R. § 4.117, Diagnostic Code 7700.  The veteran had 
prostate cancer and currently has renal cysts.  However, 
there is no evidence of a local recurrence or metastasis of 
the prostate cancer.  With regard to any current voiding 
dysfunction, the veteran is not entitled to a 100 percent 
disability rating because a 60 percent evaluation is the 
maximum rating for voiding dysfunction.  See 38 C.F.R. 
§ 4.115a.  In addition, there is no evidence that any 
residuals of the prostate cancer or any current renal cysts 
warrant a 100 percent disability rating on basis of renal 
dysfunction.  The veteran does not undergo regular dialysis, 
and the evidence does not show that more than sedentary 
activity is precluded by one of the following: persistent 
edema and albuminuria; BUN more than 80 mg%; creatinine more 
than 8 mg%; or markedly decreased function of kidney or other 
organ systems, especially the cardiovascular system.

With regard to the veteran's hearing loss, the veteran has 
Level II hearing in the right ear and Level XI hearing in the 
left ear.  That hearing loss disability warrants only a 10 
percent evaluation.  See 38 C.F.R. §§ 4.85, 4.86.  On the May 
1998 VA general medical examination, it was noted that the 
veteran wore glasses, but he is not shown to have corrected 
visual acuity in both eyes of no greater than 5/200.  See 
38 C.F.R. §§ 4.75, 4.84a.  The May 1998 VA examiner did not 
indicate that the veteran had a visual impairment that would 
warrant a 100 percent evaluation under 38 C.F.R. § 4.84a 
(1999). 

The veteran's other disorders are the following: Multiple 
actinic keratosis of the hands; tympanic membrane 
perforation, status post left radical mastoid cavity, to 
include any current mastoiditis, otomycosis, and drainage; 
scar, status post appendectomy; loss of teeth; gynecomastia; 
weakness of cranial nerve VII; and dermatitis.  None of these 
disabilities is shown to be significantly disabling and none 
of the applicable diagnostic codes for these disabilities 
provides for a 100 percent disability rating.  See 38 C.F.R. 
§§ 4.87, 4.116, 4.118, 4.124a, 4.150.

It is noted that in January 1999, it was noted that there was 
a high likelihood that the veteran had emphysema.  
Specifically, he was noted to have coarse crackles at the 
bases of the lungs and a chest X-ray was noted to reveal some 
bullae and interstitial fibrosis.  However, there is no 
actual diagnosis of emphysema in the record.  Thus, the 
presence of emphysema has not been clearly established and 
there is no evidence that the veteran has a respiratory 
system disability ratable at 100 percent.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6603.

In conclusion, the veteran does not have a single disability 
that is permanently rated or ratable as 100 percent 
disabling.  Thus, despite the prior award of housebound 
benefits based on a total knee replacement, the Board finds 
that the requirements for special monthly pension by reason 
of being housebound have not been met, and that restoration 
of special monthly pension by reason of being housebound is 
not warranted.  


ORDER

Restoration of special monthly pension by reason of being 
housebound is denied




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

